Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (US 20120170423).
Regarding claim 1, Fujisawa discloses in Figure 10, a wrist-worn electronic device comprising:
a housing (10) including an internal cavity (104), a bottom wall (102) configured to contact a wearer’s wrist, and a side wall (101) defining a portion of the internal cavity (104) and including an upper surface;
a display (4, Fig. 4) aligned with the internal cavity (104) configured to display information;
a bezel (150) surrounding the display and coupled to the housing (10), the bezel (150) including a lower surface (140A) incorporating a channel positioned around the upper surface of the side wall (101); and
a location determining antenna (112) configured to receive global navigation satellite system wireless signals (see par. 0114), the location determining antenna (112) positioned within the channel of the bezel (150) above the upper surface (103) of the side wall (101) and including a planar portion oriented in parallel with a plane of the bezel.
Regarding claim 2, as applied to claim 1, Fujisawa discloses in Figure 10, wherein the location determining antenna (112) is in contact with the lower surface (lower surface of ring 140) of the bezel (150, 140) and the upper surface (103) of the side wall (101).
Regarding claim 3, as applied to claim 1, Fujisawa discloses in Figure 2 and par. 0098, wherein the bezel (150, 140) is formed from electrically nonconducting material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 2012/0170423) in view of Fujisawa (JP 2009-168656A).
Regarding claim 4, Fujisawa discloses in Figure 2, the location determining antenna (112) positioned to align with a first portion of the bezel.
Fujisawa does not disclose the location determining antenna being an inverted-F antenna. However, such difference is not new. one of such examples is the teaching of Fujisawa (JP 2009-168656A), Figure 4, the location determining antenna being an inverted-F antenna (11).
 It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Fujisawa with the antenna being an inverted-F antenna to achieve desired radiation characteristic for the electronic device, since such modification would have involved a mere change in the type of antenna and generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845